                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION
United States of America                          §
                                                  §
vs.                                               §                    NO. 1:19-CR-180-LY
                                                  §
Maria Elizabeth Vallecillo                        §


                           REPORT AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

TO: THE HONORABLE LEE YEAKEL
    UNITED STATES DISTRICT JUDGE

      The Magistrate Judge submits this Report and Recommendation to the District Court pursuant

to 28 U.S.C. § 636(b)(3). The District Court referred this case to the United States Magistrate

Judge for the taking of the defendant’s felony guilty plea and for her allocution pursuant to Federal

Rule of Criminal Procedure 11.

      On March 27, 2020, the defendant and counsel appeared before the Magistrate Judge. The

undersigned addressed the defendant personally in open court, informed her of the admonishments

under Rule 11 of the Federal Rules of Criminal Procedure, and determined that she understood

those admonishments. Pursuant to a plea agreement, the defendant pled guilty to one count of

Illegal Re-entry into the United States in violation of 8 U.S.C. § 1326.

      The Magistrate Judge finds the following:

         1. The defendant, with the advice of her attorney, consented to enter this guilty plea before
            the Magistrate Judge, subject to final approval and sentencing by the District Judge;

         2. The defendant fully understands the nature of the charge against her and possible
            penalties;

         3. The defendant understands her constitutional and statutory rights, understands that her
            constitutional and statutory rights can be waived, and understands the meaning and
            effect of the waiver of her constitutional and statutory rights;
       4. The defendant’s plea was made freely and voluntarily;

       5. The defendant is competent to enter this plea of guilty;

       6. There is a factual basis for this plea; and

       7. Both parties agreed to waive preparation of a presentence investigation report.

                                    RECOMMENDATION

   The Magistrate Judge RECOMMENDS that the District Court accept the defendant’s guilty

plea and enter a Final Judgment of guilt against her.

                                           WARNING

   Having been orally advised of these Findings and Recommendations, the parties have waived

their right pursuant to 28 U.S.C. § 636(b)(1)(C) to object to this Report and Recommendation

within 14 days, and the matter is ripe so that the District Court may act on this Report and

Recommendation immediately.

   SIGNED on March 27, 2020.



                                                  SUSAN HIGHTOWER
                                                  UNITED STATES MAGISTRATE JUDGE
